Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada US 20100088098 A1 (hereinafter Harada).
Re claims 1 and 11, Harada teaches
1. An automatic speech recognition device comprising: a memory configured to store a program for converting speech data received through an interface module into transcription data and outputting the transcription data; and a processor configured to execute the program stored in the memory, (convert speech to phoneme and phoneme to word(s), conversion rules, includes=is as in the model is a conversion model per se, 1 dimensional 1 length phoneme in feature space, at a time in sequence, not tied to specific language0045-0046 with fig. 4)
wherein, by executing the program, the processor converts the received speech data into pronunciation code data based on a pre-trained first model, and converts the pronunciation code data into transcription data based on a pre-trained second model.  (convert phoneme to word(s), conversion rules, includes=is as in the model is a conversion model per se, 1 dimensional 1 length phoneme in feature space, at a time in sequence, not tied to specific language0045-0046 with fig. 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harada to incorporate embodiments such as inherencies of a model to be able to output a word/text from a phoneme, thereby obviating the ability to take speech and produce a phoneme followed by the final output of a word.

Re claim 2, Harada teaches
2. The automatic speech recognition device of claim 1, wherein the pre-trained first model includes a speech- pronunciation code conversion model and the speech- pronunciation code conversion model is trained 

Re claim 3, Harada teaches
3. The automatic speech recognition device of claim 2, wherein the converted pronunciation code data includes a feature value sequence of a phoneme or sound having a length of 1 or more that is expressible in a one-dimensional structure.  (1 dimensional 1 length phoneme in feature space, at a time in sequence, not tied to specific language 0045-0046 with fig. 4)

Re claim 4, Harada teaches
4. The automatic speech recognition device of claim 2,wherein the converted pronunciation code data includes a language-independent value.  (, not tied to specific language as phonemes are broken letters, convert speech to phoneme and phoneme to word(s), conversion rules, 

Re claim 5, Harada teaches
5. The automatic speech recognition device of claim 1,wherein the pre-trained second model includes a pronunciation code-transcription conversion model, and the pronunciation code-transcription conversion model is trained based on parallel data composed of the pronunciation code data and the transcription data.  (includes=is as in the model is a conversion model per se, convert speech to phoneme and phoneme to word(s), conversion rules, includes=is as in the model is a conversion model per se, 1 dimensional 1 length phoneme in feature space, at a time in sequence, not tied to specific language0045-0046 with fig. 4)

Re claim 6, Harada teaches
6. The automatic speech recognition device of claim 1,wherein the pre-trained second model includes a pronunciation code-transcription conversion model, and the second model converts a sequence type 

Re claim 8, Harada teaches
8. The automatic speech recognition device of claim 7, wherein the previously prepared speech data is constructed as 28parallel data together with the transcription data.  (speech and output in real time, convert speech to phoneme and phoneme to word(s), conversion rules, includes=is as in the model is a conversion model per se, 1 dimensional 1 length phoneme in feature space, at a time in sequence, not tied to specific language0045-0046 with fig. 4)

Re claim 9, Harada teaches
9. The automatic speech recognition device of claim 8, wherein the pre-trained second model includes a pronunciation code-transcription conversion model, the processor is configured to convert the speech 


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada US 20100088098 A1 (hereinafter Harada) in view of Lovitt US 20170316780 A1 (hereinafter Lovitt).
Re claim 7, Harada teaches
7. The automatic speech recognition device of claim 1,wherein the pre-trained first model includes a speech- pronunciation code conversion 
However, Harada fails to teach
by performing unsupervised learning based on previously prepared speech data.  (Lovitt 0022 and 0033)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harada to incorporate the above claim limitations as taught by Lovitt to allow for common usages of unsupervised learning in speech recognition such that any machine learning technique is equally effective, and thereby improving Harada to be able to learn and update models. 


2.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada US 20100088098 A1 (hereinafter Harada) in view of Gao et al US 20160147740 A1 (hereinafter Gao).
Re claim 10, Harada fails to teach
(Gao corpus, dictionary, models, syllables, candidates 0027, 0033, 0034, 0046 with fig. 2 and 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harada to incorporate the above claim limitations as taught by Gao to allow for common dictionary and corpus uses for phonemes and syllables such that other databases in addition to models are consulted thereby improving the speed of Harada to use adaptable databases as well as models using such databases in instances when a model is not necessary such as for repeat inputs.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Phillips	20110060587
ASR models phonemes

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov